DETAILED ACTION
The instant application having Application No. 16/610811 filed on 11/04/2019 is presented for examination by the examiner.

Claims 1, 15, 16 were amended. Claims 4-5, 7-14, 17-23, 29-30, 32, 34-35 were cancelled. Claims 1-3, 6, 15, 16, 24-28, 31, 33, 36 are pending. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 07/26/2022, with respect to the rejection(s) of claims 1-3, 6, 15, 16, 24-28, 31, 33, 36 have been fully considered and are not persuasive since “the scope” (‘emphasis added’) of the Applicant’s claimed amendment still fails to distinguish Applicant’s claim invention form the cited reference(s). Examiner provide a new ground of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 15, 16, 24-28, 31, 33 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2018/0270022 A1)

As per claim 1, Sun discloses “A method for data retransmission control, comprising: receiving, by a terminal, first downlink data from a network-side device, wherein the first downlink data (i.e. first part of DL communication) comprises P Code Block Groups (CBGs) in N CBGs of a preset transport block,” [(fig. 6), step 610: the first 9 CBGs of the 12 CBGs.] “and the first downlink data does not comprise N-P CBGs, which are CBGs in the N CBGs other than the P CBGs,” [(fig. 6), step 610: CBGs 10-12.] “P and N are positive integers, and P is less than N;” [(fig. 6), step 610: the first 9 CBGs of the 12 CBGs.]  “wherein the P CBGs and the N-P CBGs are included in the same preset transport block” [(fig. 6 and par. 0063), he base station 602 may send an initial transmission 610 with 12 CBGs, e.g., a first TB may include 12 CBGs. (i.e. the #1-9 CBGs of the 12 CBGs = P CBGs, and the #10-12 CBGs of the 12 CBGs = N-P CBGs, N=12, P=9, N-P =12-9=3)] “acquiring, by the terminal, P-bit feedback information through decoding the P CBGs, wherein each bit of the feedback information indicates whether the respective CBG is needed to be retransmitted;” [(fig. 6), step 612: the first 9 bits of the 12 bits bitmap] “and sending, by the terminal, information for notifying the network-side device to retransmit M CBGs, wherein the M CBGs comprise the CBGs needed to be retransmitted in the N CBGs, M is a positive integer, and M is less than N” [(fig. 6), step 612: the four “0” bits of the 12 bits bitmap] “wherein sending, by the terminal, the information comprises: sending, by the terminal, third information, wherein the third information comprises N-bit feedback information, wherein a bitmap correspondence relationship of the N-bit feedback information is the same as a sequence of the N CBGs of the preset transport block;” [(fig. 6), step 612: the 12 bits bitmap corresponding to the CBGs # 1-12] “wherein the N-bit feedback information comprises the feedback information at bit positions corresponding to the P CBGs in the N-bit feedback information and the feedback information at bit positions corresponding to the N-P CBGs in the N-bits feedback information,” [(fig. 6), step 612: the first 9 bits of the 12 bits bitmap + the last 3 bits of the 12 bits bitmap] “wherein the feedback information at bit positions corresponding to the P CBGs in the N-bit feedback information is the acquired P-bit feedback information,” [(fig. 6), step 612: the first 9 bits of the 12 bits bitmap] “and the feedback information at bit positions corresponding to the N-P CBGs in the N-bit feedback information is second preset information,” [(fig. 6), step 612: the last 3 bits of the 12 bits bitmap] “wherein the third information is used for notifying the network-side device to retransmit the CBGs indicated by the acquired P-bit feedback information as being needed to be retransmitted;” [(fig. 6), step 612: the first 9 bits of the 12 bits bitmap] “and wherein the second preset information for the remaining N-P feedback information bits is set to positive acknowledgement (ACK)” [(fig. 6), step 612: the last 3 bits of the 12 bits bitmap.]

As per claim 2, Sun discloses “The method of claim 1,” as [see rejection of claim 1.]  “after sending, by the terminal, the information, further comprising: receiving, by the terminal, the M CBGs” [(fig. 6 and par. 0063), Assuming that the base station 602 properly decodes the feedback 612, the base station 602 may determine from the CBG bitmap “111100010111” that the 5.sup.th, 6.sup.th, 7.sup.th and the 9.sup.th CBGs are not properly decoded and need to be retransmitted. Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs.]

As per claim 3, Sun discloses “The method of claim 1,” as [see rejection of claim 1.]  “wherein the CBGs needed to be retransmitted in the N CBGs comprise at least one of the following: the CBGs indicated by the P-bit feedback information as being needed to be retransmitted; or the CBGs in the N CBGs other than the P CBGs” [(fig. 6 and par. 0063), Assuming that the base station 602 properly decodes the feedback 612, the base station 602 may determine from the CBG bitmap “111100010111” that the 5.sup.th, 6.sup.th, 7.sup.th and the 9.sup.th CBGs are not properly decoded and need to be retransmitted. Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs.]

As per claim 6, Sun discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein receiving, by the terminal, the M CBGs comprises: receiving, by the terminal, fourth downlink data, wherein the fourth downlink data comprises the CBGs indicated by the P-bit feedback information as being needed to be retransmitted” as [(fig. 6 and par. 0063), Assuming that the base station 602 properly decodes the feedback 612, the base station 602 may determine from the CBG bitmap “111100010111” that the 5.sup.th, 6.sup.th, 7.sup.th and the 9.sup.th CBGs are not properly decoded and need to be retransmitted. Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs.]

As per claim 24, Sun discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein receiving, by the terminal, the M CBGs comprises: receiving, by the terminal, fourth downlink data, wherein the fourth downlink data comprises the CBGs indicated by the P-bit feedback information as being needed to be retransmitted” [(fig. 6 and par. 0063), Assuming that the base station 602 properly decodes the feedback 612, the base station 602 may determine from the CBG bitmap “111100010111” that the 5.sup.th, 6.sup.th, 7.sup.th and the 9.sup.th CBGs are not properly decoded and need to be retransmitted. Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs.]

As per claims 15, 25, 26 and 31, as [see rejections of claims 1, 2, 3 and 6 respectively.]
As per claims 16, 33 and 36, as [see rejections of claims 1, 3 and 24 respectively.]

As per claim 27, Sun discloses “The terminal of claim 15,” as [see rejection of claim 15.] “wherein the processor is configured to send, through the transceiver, first information, wherein the first information comprises (P+1) bit feedback information, wherein a first preset bit of the feedback information in the (P+1) bit feedback information is a first preset numerical value, the feedback information in the (P+1)-bit feedback information other than the first preset numerical value is first preset information, and the first information is used for notifying the network-side device to retransmit the N CBGs; and  wherein the processor is configured to receive, through the transceiver, second downlink data, wherein the second downlink data comprises the N CBGs” [(fig. 6 and par. 0063), Assuming that the base station 602 properly decodes the feedback 612, the base station 602 may determine from the CBG bitmap “111100010111” that the 5.sup.th, 6.sup.th, 7.sup.th and the 9.sup.th CBGs are not properly decoded and need to be retransmitted. Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs.]

As per claim 28, Sun discloses “The terminal of claim 15,” as [see rejection of claim 15.] “wherein the processor is configured to send, through the transceiver, second information, wherein the second information comprises (P+1)-bits feedback information, wherein a second preset bit of the feedback information in the (P+1)-bits feedback information is a second preset numerical value, the P-bit feedback information in the (P+1)-bits feedback information other than the second preset bit is the acquired P-bit feedback information, and the second information is used for notifying the network-side device to retransmit the CBGs indicated by the P-bit feedback information as being needed to be retransmitted; and wherein the processor is configured to receive, through the transceiver, third downlink data, wherein the third downlink data comprises the CBGs indicated by the P-bit feedback information as being needed to be retransmitted” as [(fig. 6 and par. 0063), Assuming that the base station 602 properly decodes the feedback 612, the base station 602 may determine from the CBG bitmap “111100010111” that the 5.sup.th, 6.sup.th, 7.sup.th and the 9.sup.th CBGs are not properly decoded and need to be retransmitted. Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463